DETAILED ACTION
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a method/system/storage medium comprising the following limitation/feature:

(Claim 1) - " detecting the user has entered or exited the vehicle based on vehicle data received from one or more of vehicle systems or vehicle sensors of the vehicle; and transmitting instructions for controlling one or more remote systems at the destination based on the one or more destination attributes in response to detecting the user has entered or exited the vehicle”,

(Claim 11) – “ a trigger event module configured to detect that the user has entered or exited the vehicle based on vehicle data received from one or more of vehicle systems or vehicle sensors of the vehicle; and a control module configured to transmit a first set of instructions for controlling one or more remote systems at the first destination based on the first set of destination attributes at a first time in response to detecting that the user has entered or exited the vehicle; and transmitting a second set of instructions for controlling one or more remote systems at the second destination based on the second set of destination attributes at a second time after the first time”,



It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119